         Case 4:08-cv-04373-JSW Document 429 Filed 11/02/18 Page 1 of 3


 1    CINDY COHN (SBN 145997)                     RACHAEL E. MENY (SBN 178514)
      cindy@eff.org                               rmeny@keker.com
 2    DAVID GREENE (SBN 160107)                   BENJAMIN W. BERKOWITZ (SBN 244441)
      LEE TIEN (SBN 148216)                       PHILIP J. TASSIN (SBN 287787)
 3    KURT OPSAHL (SBN 191303)                    KEKER, VAN NEST & PETERS, LLP
      JAMES S. TYRE (SBN 083117)                  633 Battery Street
 4    ANDREW CROCKER (SBN 291596)                 San Francisco, CA 94111
      JAMIE L. WILLIAMS (SBN 279046)              Telephone: (415) 391-5400
 5    AARON MACKEY (SBN 286647)                   Fax: (415) 397-7188
      ELECTRONIC FRONTIER FOUNDATION
 6    815 Eddy Street                             THOMAS E. MOORE III (SBN 115107)
      San Francisco, CA 94109                     tmoore@rroyselaw.com
 7    Telephone: (415) 436-9333                   ROYSE LAW FIRM, PC
      Fax: (415) 436-9993                         149 Commonwealth Drive, Suite 1001
 8                                                Menlo Park, CA 94025
      RICHARD R. WIEBE (SBN 121156)               Telephone: (650) 813-9700
 9    wiebe@pacbell.net                           Fax: (650) 813-9777
      LAW OFFICE OF RICHARD R. WIEBE
10    44 Montgomery Street, Suite 650             ARAM ANTARAMIAN (SBN 239070)
      San Francisco, CA 94104                     antaramian@sonic.net
11    Telephone: (415) 433-3200                   LAW OFFICE OF ARAM ANTARAMIAN
      Fax: (415) 433-6382                         1714 Blake Street
12                                                Berkeley, CA 94703
                                                  Telephone: (510) 289-1626
13    Attorneys for Plaintiffs
14

15

16
                                 UNITED STATES DISTRICT COURT
17
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                         OAKLAND DIVISION
19
                                                  )    CASE NO. 08-CV-4373-JSW
20    CAROLYN JEWEL, TASH HEPTING,                )
      YOUNG BOON HICKS, as executrix of the       )
21    estate of GREGORY HICKS, ERIK KNUTZEN       )    PLAINTIFFS’ ADMINISTRATIVE
      and JOICE WALTON, on behalf of themselves   )    MOTION TO FILE UNDER SEAL
22    and all others similarly situated,          )    PLAINTIFFS’ REPLY RE: THE
                                                  )    GOVERNMENT’S SUMMARY
23                               Plaintiffs,      )    JUDGMENT MOTION AND
                                                  )    PLAINTIFFS’ MOTION TO PROCEED
24           v.                                   )    TO RESOLUTION ON THE MERITS
                                                  )    USING THE PROCEDURES OF
25    NATIONAL SECURITY AGENCY, et al.,           )    SECTION 1806(f)
                                                  )
26                               Defendants.      )    Courtroom 5, Second Floor
                                                  )    The Honorable Jeffrey S. White
27

28

     Case No. 08-CV-4373-JSW
                 PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL PLAINTIFFS’ REPLY
         Case 4:08-cv-04373-JSW Document 429 Filed 11/02/18 Page 2 of 3



 1           Pursuant to Local Rule 79-5, plaintiffs seek leave to file under seal an unredacted version of
 2    their Reply Re: The Government’s Summary Judgment Motion And Plaintiffs’ Motion To Proceed
 3    To Resolution On The Merits Using The Procedures Of Section 1806(F) (“Reply”), while filing a
 4    redacted version in the public record. Plaintiffs’ Reply contains passages quoting from the James
 5    Russell Declaration, which the Court has previously filed under seal. See ECF Nos. 84, 122. The
 6    Court has previously filed under seal an earlier brief of plaintiffs quoting the Russell Declaration.
 7    ECF Nos. 294, 306.
 8           In truth, it does not appear to plaintiffs that anything in the Russell Declaration merits
 9    sealing, or that the limited portions they quote in their Reply merit sealing of that document. The
10    Russell Declaration was originally filed in 2006 by AT&T in the related Hepting v. AT&T action,
11    No. 06-cv-0672. The Russell Declaration describes in general terms the contents of the Klein and
12    Marcus Declarations and the exhibits to the Klein Declaration, which describe AT&T’s Folsom
13    Street Facility, and verifies the accuracy of statements made in the declarations and the exhibits.
14    The ground for sealing the Russell Declaration in the Hepting action was that it revealed
15    information about the contents of the Klein and Marcus Declarations and the exhibits to the Klein
16    Declaration, all of which at that time were themselves under seal. See ECF No. 294, Ex. A
17    (attaching ECF Nos. 38, 39 in Hepting v. AT&T, No. 06-cv-0672). The Klein and Marcus
18    Declarations are no longer under seal, and portions of the exhibits to the Klein Declaration are no
19    longer under seal. ECF Nos. 85, 89. Nonetheless, plaintiffs do not at this time press the issue of
20    unsealing the Russell declaration and are willing to file their unredacted Reply under seal.
21

22
      DATE: November 2, 2018                           Respectfully submitted,
23
                                                        s/ Richard R. Wiebe
24                                                         RICHARD R. WIEBE
25                                                     CINDY COHN
                                                       DAVID GREENE
26                                                     LEE TIEN
                                                       KURT OPSAHL
27                                                     JAMES S. TYRE
                                                       ANDREW CROCKER
28                                                     JAMIE L. WILLIAMS


     Case No. 08-CV-4373-JSW                     -1-
                PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL PLAINTIFFS’ REPLY
         Case 4:08-cv-04373-JSW Document 429 Filed 11/02/18 Page 3 of 3



 1                                               AARON MACKEY
                                                 ELECTRONIC FRONTIER FOUNDATION
 2
                                                 RICHARD R. WIEBE
 3                                               LAW OFFICE OF RICHARD R. WIEBE

 4                                               THOMAS E. MOORE III
                                                 ROYSE LAW FIRM, PC
 5
                                                 RACHAEL E. MENY
 6                                               BENJAMIN W. BERKOWITZ
                                                 PHILIP J. TASSIN
 7                                               KEKER, VAN NEST & PETERS LLP

 8                                               ARAM ANTARAMIAN
                                                 LAW OFFICE OF ARAM ANTARAMIAN
 9
                                            Attorneys for Plaintiffs
10

11

12

13

14
15

16

17

18

19
20

21

22

23

24

25

26

27

28


     Case No. 08-CV-4373-JSW                     -2-
                PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL PLAINTIFFS’ REPLY
